Dismissed; Opinion issued September II, 2012




                                            In The
                                 <!rourt of Appeals
                       .Yift11 IDistrict of Wcxns at IDullas
                                    No. 05-12-00195-CV

  QUANECO VI, LLP, AND QUANTUM 2004 PRODUCTION PROGRAM, Appellants

                                              V.
        ROBERT COUCH, INDIVIDUALLY AND D/B/A COUCH OIL & GAS,
       OIL2HOLDINGS, INC., CHARLES COUCH, INDIVIDUALLY AND D/B/A
           COUCH OIL & GAS, AND COUCH OIL & GAS, INC., Appellees


                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-08-09597


                           MEMORANDUM OPINION
                         Before Justices Morris, Francis, and Murphy

      The Court has before it appellants' motion to dismiss appeal. See TEX. R. APP. P. 42.l(a).

We GRANT the motion and DISMISS the appeal.




                                                          PER CURIAM




       120195F.P05
                                  @ourt of Appcaln
                       lliifth• IDistrict of Wcxan at IDallas

                                       JUDGMENT

QUANECO VI, LLP AND QUANTUM                       Appeal from the 192nd Judicial District
2004 PRODUCTION PROGRAM,                          Court of Dallas County, Texas. (Tr.Ct.No.
Appellants                                        DC-08-09597).
                                                  Opinion delivered per curiam before Justices
No. 05-12-00 195-CV         V.                    Morris, Francis, and Murphy.

ROBERT COUCH, INDIVIDUALLY AND
D/8/ A COUCH OIL & GAS,
OIL2HOLDINGS, INC., CHARLES
COUCH, INDIVIDUALLY AND D/8/A
COUCH OIL & GAS, AND COUCH OIL &
GAS, 1NC., Appellees

       13ased on the Court's opinion of this date, we DISMISS the appeal. We ORDER that
appellees recover their costs of this appeal from appellants, unless the parties' agreement
provides otherwise.




Judgment entered September ll, 2012.



                                                      !;,~ ~p,l .
                                                   MARY MUPHY             ~~
                                                   JUSTICE